                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       THOMAS BENSON,                                   Case No. 19-cv-02931-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10       JOHN DOE, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On May 28, 2019, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983. ECF

                                  14   No. 1. On October 29, 2019, the Court reviewed the complaint and found that it failed to state any

                                  15   cognizable claim for relief under Section 1983, but granted plaintiff leave to amend. ECF No. 14.

                                  16   Plaintiff was instructed to file an amended complaint by November 27, 2019, and informed that

                                  17   the failure to do so would result in the dismissal of this action without further notice. Id. The

                                  18   deadline to file an amended complaint has passed, and plaintiff has not filed an amended

                                  19   complaint or otherwise communicated with the Court.1

                                  20   ///

                                  21   ///

                                  22   ///

                                  23

                                  24   1
                                         In addition, it appears that plaintiff’s address has changed and that he has not informed the Court
                                  25   of his new address as required by N.D. Cal. L.R. 3-11. Pursuant to Local Rule 3-11, the Court
                                       may, without prejudice, dismiss a complaint when mail directed to the pro se party by the Court
                                  26   has been returned to the Court as not deliverable; and the Court fails to receive within 60 days of
                                       this return a written communication from the pro se party indicating a current address. Mail sent
                                  27   to plaintiff was returned as undeliverable on July 18, 2019. ECF No. 11. Plaintiff has not
                                       communicated with the Court since filing his complaint on July 10, 2019. However, court orders
                                  28   and court mail sent to plaintiff on October 29, 2019 have not been returned to the Court as not
                                       deliverable.
                                   1          Accordingly, for the foregoing reasons, and the reasons stated in the Court’s October 29,

                                   2   2019 order of dismissal with leave to amend, this action is DISMISSED for failure to state a claim

                                   3   upon which relief may be granted. The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 27, 2019
                                                                                      ______________________________________
                                   6
                                                                                                    JON S. TIGAR
                                   7                                                          United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                       2
